Citation Nr: 1208082	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  04-43 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome.  

2.  Entitlement to a disability rating in excess of 10 percent for the residuals of a right ankle injury prior to July 3, 2007.  

3.  Entitlement to a disability rating in excess of 10 percent for the residuals of a right ankle injury for the period from August 7, 2007 to May 24, 2009.  

4.  Entitlement to a disability rating in excess of 20 percent for the residuals of a right ankle injury from May 25, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, and from December 2004 to January 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in December 2003, March 2004, November 2006, October 2007, June 2009, and August 2009 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that in an October 2007 rating decision the RO granted a temporary total disability rating for the Veteran's service-connected residuals of a right ankle injury effective from July 3, 2007, and established a 10 percent rating from August 7, 2007.  Rating actions in June 2009 (rating decision and supplemental statement of the case) subsequently granted an increased 20 percent rating for the residuals of a right ankle injury effective from May 25, 2009 and granted a separate 10 percent disability rating for right ankle arthritis effective from May 25, 2009.  

In February 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.  At the hearing the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

This case was previously remanded by the Board in April 2010 and February 2011 for further development.  In the April 2010 remand, the Board also referred the issues of entitlement to an earlier effective date of service connection for right carpal tunnel syndrome and entitlement to a foot disability, secondary to service-connected right ankle disability to the Agency of Original Jurisdiction for (AOJ) appropriate action.  

Both of the Board's April 2010 and February 2011 remands sought clarification from the AOJ regarding the June 2009 rating decision's assignment of both a 20 percent rating for the residuals of a right ankle injury and a separate 10 percent disability rating for right ankle arthritis, without addressing the prohibition against pyramiding ratings under 38 C.F.R. § 4.14.  Although this matter has not been adequately addressed by the AOJ, the Board finds that in light of the evidence now of record and the determinations below that resolution of an apparent pyramiding conflict prior to appellate review is not required.  To the extent necessary for an adequate determination of the matters on appeal, the Board finds there has been substantial compliance with the remand orders.


FINDINGS OF FACT

1.  Service connection is in effect for a fracture of the right wrist, currently evaluated as 10 percent disabling, and for carpal tunnel syndrome of the right wrist, currently evaluated as 10 percent disabling.  

2.  The evidence of record reflects that the Veteran's left carpal tunnel syndrome did not originate in service or for many years thereafter and is not related to any incident during active service.  

3.  The evidence of record does not reflect that the Veteran's left carpal tunnel syndrome is a result of a service-connected disability.  

4.  For the period prior to July 3, 2007, the Veteran's residuals of a right ankle injury were productive of marked limitation of motion.  

5.  For the period from August 7, 2007, to May 24, 2009, the Veteran's residuals of a right ankle injury were productive of marked limitation of motion.  

6.  From May 25, 2009, the Veteran's residuals of a right ankle injury have been productive of no more than marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for left carpal tunnel syndrome are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  For the period prior to July 3, 2007, the criteria for a disability rating of 20 percent for residuals of a right ankle injury have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

3.  For the period from August 7, 2007, to May 24, 2009, the criteria for a disability rating of 20 percent for residuals of a right ankle injury have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

4.  From May 25, 2009, the criteria for a disability rating in excess of 20 percent for residuals of a right ankle injury have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim addressed in this decision was provided in this case.

The Veteran was provided notice of the VCAA in September 2003, October 2003, November 2003, and March 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The  Veteran received additional notice in March 2006, March 2009, and May 2011 pertaining to the downstream disability rating and effective date elements of his claim with subsequent re-adjudication in June 2009, September 2009, and May 2011 supplemental statements of the case.  

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, adequate VA examinations, and statements and testimony from the Veteran.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided VA examinations in March 2006, May 2009 and April 2011 pursuant to his claims for increase and service connection.  These VA examination reports show that the examiners elicited information from the Veteran concerning his history, his subjective complaints, and the functional effects of his right ankle disabilities.  The April 2011 VA examiner elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his left carpal tunnel syndrome.  Moreover, the objective data detailed in the March 2006, May 2009, and April 2011 VA examination reports were based on a review of the claims file, including the Veteran's service treatment records, and a physical examination, including range of motion testing and X-ray reports.  The Board finds that the March 2006, May 2009, and April 2011 VA examination reports are adequate to determine the current disabling factors of the Veteran's right ankle and the nature and etiology of the Veteran's left carpal tunnel syndrome.  See 38 C.F.R. §§ 3.159(c)(4), 3.326 (2011).  

Although the Veteran indicated at his February 2010 hearing that he would submit additional evidence in support of his claim subsequent to that hearing and that he was scheduled to receive further private treatment for his right ankle, he has provided no evidence regarding the issues on appeal nor has he sufficiently identified any evidence warranting further VA assistance.  VA electronic records show unrelated issues were developed at the RO since February 2010 and that additional VA treatment records and examination reports were considered in those decisions.  The Veteran was notified that he had 30 days to provide additional comments or evidence as to the issues on appeal by correspondence associated with the May 2011 supplemental statement of the case issued to him; however, he has not indicated that he has any further evidence to submit to VA or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).


1.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current left carpal tunnel syndrome, is related to his service-connected right carpal tunnel syndrome.  

Service treatment records are absent of any complaints, treatment, or findings related to the left wrist.  Both the February 1968 entrance examination and March 1971 separation examination revealed normal findings of the upper extremities upon clinical evaluation.  While a January 2005 Report of Medical Assessment reflects that the Veteran stated he had a wrist injury and noted he would like to continue to receive medical attention for it, the Board observes that the only wrist injury documented in the service treatment reports was to the right wrist and all treatment related to the right wrist only.  The service treatment reports from the Veteran's second period of active service from December 2004 to January 2005 are also absent of any complaints, treatment, or findings related to the left wrist.  

An August 2007 private electromyography (EMG) and nerve conduction velocity (NCV) report revealed mild left demyelinating median neuropathy at or about the wrist, affecting the sensory fibers.  Subsequent private medical records reflect that the Veteran was treated for and diagnosed with mild left median neuropathy.  A November 2008 private EMG and NCV report reflects findings of bilateral mild demyelinating median neuropathies at or about the wrist, affecting sensory fibers only, suggestive of carpal tunnel syndrome.  

In an April 2011 VA examination, the Veteran reported that in 1980 he sustained an injury to the right wrist and stated that, at about the same time, his left wrist was causing him discomfort.  He stated that he had constant sharp pain in the left wrist with flare-ups several times a day, lasting 15 to 20 minutes, and getting worse at night.  He reported wearing bilateral splints on the wrists.  An X-ray of the left wrist revealed normal joint space with no evidence of any trauma to the bone or joint.  The diagnoses included left carpal tunnel syndrome.  The examiner opined that there was inadequate documentation to relate the Veteran's present left wrist complaints to his military service and that the left wrist disorder did not arise from his right wrist injury.  He concluded, therefore, that it was less likely than not that the Veteran's present left carpal tunnel syndrome was caused by or aggravated by his right wrist disability.  Finally, the examiner found that the Veteran had a mild disability from his left wrist condition.  

After a review of the record, the Board concludes that entitlement to service connection for left carpal tunnel syndrome, is not warranted.  In this regard, the Board finds that, while the Veteran has a diagnosis of left carpal tunnel syndrome and is service-connected for a fracture of the right wrist and for carpal tunnel syndrome of the right wrist, the persuasive evidence of record demonstrates his left carpal tunnel syndrome was not incurred as a result of active service nor his service-connected right wrist disabilities.  The examiner is shown to have reviewed the evidence of record and to have concluded that it was less likely than not that any present left wrist disorder developed as a result of military service.  

The Court has held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  The examiner is shown to have adequately considered the Veteran's report that he began experiencing left wrist discomfort at the same time his right wrist was immobilized during active service, but specifically found that the Veteran's present left wrist disorder was not etiologically related to his service-connected right wrist disability.  The Veteran has identified no specific left wrist injury or symptom onset during either period of active service nor any specific treatment for a left wrist disorder for many years after the right wrist injury during his first period of active service.

The Board notes that service treatment reports are absent of any complaints or findings related to his left wrist during active service.  The evidence does not demonstrate that the Veteran's left wrist carpal tunnel had its onset during either of his periods of active service.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board acknowledges the Veteran's statements throughout the record that his current left carpal tunnel syndrome is related to his service-connected right wrist injury and right carpal tunnel syndrome; however, the Board finds that these statements are a medical determination of etiology which he is not competent to make.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  

The Board also acknowledges the Veteran's statements to the April 2011 VA examiner that he sustained an injury to the right wrist in 1980 and stated that, at about the same time, his left wrist was causing him discomfort, which he is competent to make.  See Jandreau, 492 F.3d 1372.  Such statements, however, do not indicate a continuity of symptoms since that injury and demonstrates no more than his recollection many years later that he had experienced some left wrist discomfort at the time he injured his right wrist in 1980.  While this statement is found to be competent, in light of the medical evidence contained in the service department records and post-service medical records, the Board finds that the April 2011 statement as to onset during his first period of active service is inconsistent with his earlier reports of medical history.  Therefore, this specific assertion is afforded no credible weight.  

The post-service medical evidence of record demonstrates no evidence of left wrist complaints or symptoms in the medical record until August 2007, approximately 36 years after the Veteran's separation from his first period of active service and approximately two and a half years after his separation from his second period of active service.  There is no other evidence demonstrating a nexus between the Veteran's present left carpal tunnel syndrome and his active service or his service-connected right wrist disabilities.  Accordingly, service connection for left carpal tunnel syndrome is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Increased Rating

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's residuals of a right ankle injury has been rated as 10 percent disabling for the periods prior to July 3, 2007 and from August 7, 2007 to May 24, 2009 and 20 percent disabling from May 25, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in plantar flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current right ankle disability warrants a higher rating as his disability has worsened.  

Private medical records from September 2003 to November 2003 reflect that the Veteran was under a physician's care from September 2003 to October 2003 for an unspecified orthopedic condition and was precluded from prolonged walking or standing.  A September 2003 private treatment report revealed right ankle was manifested by plantar flexion to 75 degrees, dorsiflexion to neutral, dorsalis pedis and posterior tibial pulses were 3+ bilaterally, marked point tenderness over the distal aspect of the lateral malleolus of the ankle, tenderness over the extensor brevis muscles, tenderness over the anterolateral aspect of the ankle joint, tenderness on inversion of the ankle, no significant drawer sign, and an antalgic gait favoring the right lower limb.  X-rays of the right ankle revealed fairly well maintained joint spaces, slight narrowing of the distal end of the lateral malleolus, possibly some loose bodies within the lateral malleoli.  It was noted the ankle appeared good.  

A private medical evaluation of the Veteran's right ankle in October 2003 revealed complaints of cold extremities, decreased range of motion, difficulty walking, and joint and muscle pain.  A physical evaluation revealed marked point tenderness over the anterolateral aspect of the right ankle joint, no gross instability, tenderness on inversion of the ankle, and no X-ray evidence of increase in ankle mortise or angulation, no gross abnormality, no evidence of ligamentous rupture or disruption, and no evidence of osteochondritis dissecans.  The private physician noted that he would immobilize the Veteran in a cast for about four weeks and would continue him on Naprosyn.  In October 2003, the Veteran's private physician filled out two employment questionnaires regarding physical condition which noted he was precluded from prolonged walking or standing, squatting, crawling, climbing, or lifting 160 pounds, and he was to perform sedentary work for the next four weeks.  He was in a cast on the right leg, which was changed to a short leg cast during this period.  An October 2003 magnetic resonance imaging (MRI) report revealed no abnormality.  In November 2003, the Veteran complained of cold extremities, decreased range of motion, difficulty walking, and joint and muscle pain.  His cast was removed at this time and he reported his ankle felt a little better but he was still tender over the anterior medial aspect of his ankle joint.  

Service treatment reports dated from November 2003 to March 2005 reflect that, in November 2003, the Veteran was provided a temporary physical profile for a twisted right ankle and he was excused from a fitness walk.  In a January 2005 Report of Medical Assessment, the Veteran stated he had an ankle injury and noted he would like to continue to receive medical attention for the ankle.  Physical profiles provided in January 2005 and March 2005 reflect that the Veteran was not medially cleared and was restricted from running, walking, jogging, jumping, lifting heavy weights and exercise.  

In June 2004, the Veteran's private physician filled out an employment questionnaire regarding his physical condition noting that he would experience problems with his right ankle with prolonged standing or lifting, that his right ankle impairment was permanent, and that he was precluded from prolonged standing or walking.  

VA outpatient treatment reports from April 2005 to March 2006 reflect that the Veteran's right ankle disorder was manifested by: chronic pain; instability with arthralgia; right sinus tarsitis; right peroneal strain; no edema; limited dorsiflexion and eversion without resistance; pain on range of motion; tenderness to sinus tarsi area and along peroneal tendons and collateral ligaments; active range of motion to dorsi and plantar flexion within functional limits; X-ray findings of no significant osseous articular or soft tissue abnormalities; pain in sinus tarsi with active inversion, eversion, dorsiflexion and plantar flexion; pain with palpation to sinus tarsi; and tenderness with palpation to posterior tibial and peroneal tendons.  These reports also reflect that the Veteran had used a neoprene sleeve in 2004, that he had relief from an air cast type of ankle brace which was provided in May 2005 to improve stability, that he was provided a cam walker from September 2005 to December 2005, and that his disorder was worse with prolonged walking and standing.  

In a March 2006 VA examination, the Veteran reported that he had received some cortisone shots to the right ankle which were discontinued as they gave him headaches.  He reported having constant pain in the right ankle at the level of eight out of 10 on a scale from one to 10.  He stated that his symptoms got worse with standing or walking for prolonged periods of time and precipitating factors included prolonged standing, walking, and driving.  The Veteran also reported having stiffness, swelling, and some locking.  He stated alleviating factors included medication and analgesic cream.  He had been using a cane for the past few months, which he got on his own, and he did use arch supports, corrective shoes, and a prescribed right ankle brace.  The Veteran reported working at the Department of Corrections and that he had to stand up and climb towers.  He reported having missed work for about a month because of his ankle problems.  The Veteran denied having surgery on the ankle.  Limitations on his physical activities included no running, jogging, playing sports, walking for prolonged periods, or yard work.  

A physical examination revealed that the Veteran ambulated with a cane, he wore a right ankle brace, and he had a limp in his gait, favoring the right ankle and right foot.  No findings of swelling or effusion were noted.  A slight puffiness around the lateral malleolar area was noted and tenderness was found around the lateral malleolar area and across the anterior aspect of the right ankle.  Dorsiflexion of the right ankle was beyond 20 degrees and plantar flexion was beyond 35 degrees and associated with pain.  Inversion was significantly painful and limited and there was some pain with eversion.  The Veteran was unable to rise on his heels and toes.  The examiner noted the normal October 2003 MRI of the right ankle and the September 2005 X-rays of the right ankle revealing no significant osseous articular or soft tissue abnormality.  The examiner diagnosed the Veteran with status post old lateral right ankle injury with sinus tarsitis, tendinitis, and arthralgia.  He found functional loss due to pain and functional impairment was moderate, joint function was additionally limited by pain, fatigue, and weakness, secondary to repetitive use and flare ups, and functional loss was estimated as moderately severe to severe.  

VA outpatient treatment reports from March 2006 to June 2007 reflect that the Veteran's right ankle was manifested by pain, arthralgia, and a gait abnormality.  During this period, he was noted to be using a cane for ambulation.  

A July 2007 private medical record noted the Veteran underwent surgery on the right ankle.  VA outpatient treatment reports from July 2007 to September 2008 reflect the Veteran was treated for symptoms of chronic pain of the right ankle.  

In a May 2009 VA examination, the Veteran reported that he had pain and instability of the right ankle since his injury in service.  He also reported that he underwent surgery in September 2006 after which he wore a stabilizing boot with ankle support, prior to which he used a brace.  The Veteran stated that, due to instability, he relied on a cane for routine walking and for walking during work.  He reported pain was worse on weightbearing but there was nearly constant aching pain in the lateral ankle.  No constitutional symptoms or incapacitating episodes of arthritis were reported.  The Veteran was unable to stand for more than a few minutes and was only able to walk one-fourth of a mile.  His current assistive devices included a cane, a brace and corrective shoes which were always used.  He reported having a modification of his work regimen at the Department of Corrections.  

A physical examination revealed that the weight bearing joint was affected, the Veteran had an antalgic gait, and he had poor propulsion.  Other evidence of abnormal weight bearing included callus formation on the bilateral heels and a minor well healed surgical scar.  An abnormal shoe wear pattern was noted with findings of increased wear on the outside edge of the left and right heels.  Loss of bone was indicated by the Veteran's surgical history wherein a bone fragment was removed, and the examiner noted that X-ray showed ossification center at the site of an old fracture.  Other findings included crepitus, edema, effusion, tenderness, instability, weakness, abnormal motion, and guarding.  Ankle instability and tendon abnormality were found.  Angulation was within normal limits.  Objective evidence of pain with range of motion was noted with findings of dorsiflexion to 5 degrees and plantar flexion to 25 degrees.  Additional limitation after three repetitions of range of motion was found due to weakness, with dorsiflexion to 0 degrees and plantar flexion to 10 degrees.  No ankylosis was found.  X-rays demonstrated well defined ossical on the dorsal surface of the talus, with no other significant abnormalities.  The Veteran was noted to be employed as a corrections officer, with three weeks lost from work in the last 12 month period due to illness.  The examiner found that the Veteran's right ankle problems produced significant effects on the Veteran's occupation.  The Veteran's right ankle also reportedly had no effects on feeding, mild effects on toileting and grooming, moderate effects on dressing, driving, bathing, and traveling, severe effects on chores, shopping, and recreation, and prevented him from exercise, sports, and recreation.  

A November 2009 private medical report reflects that the Veteran complained of pain and subjective instability of the right ankle.  A physical examination revealed a normal appearing foot, 1+ posterior tibial pulses, tenderness to palpation over the anterior talofibular ligament and calcaneofibular ligament, no objective instability, significant pain with inversion and palpation of the ligaments, some mild tenderness to palpation, swelling over the sinus tarsi, normal gait, and pain with toe raise on the right.  An X-ray of the right ankle and foot revealed an ossific body projecting adjacent to the talar head, well-maintained tibiotalar and subtalar joints, and no fracture.  

In a February 2010 Travel Board hearing, the Veteran testified that, with respect to the right ankle disability, he recently had stopped working and retired due to his lingering illness.  He reported that the type of work he did as a corrections officer required that he be on his feet all day.  The Veteran stated that his private physicians had proposed two surgeries on his right ankle.  He reported that he had been prescribed special boots with inserts from the VA for his right ankle and that he used a cane all of the time, including during his employment while on guard duty.  The Veteran testified that pain was eight on a ten point scale and that he had symptoms of crepitus and limitation of motion as demonstrated on the May 2009 VA examination.  Finally, he reported that this disorder limited his activities including shopping, playing with his grandchildren, and yard work.  

In an April 2011 VA examination, the Veteran reported that his right ankle continued to have discomfort since his injury in service and he underwent an arthroscopic surgery in September 2006.  He stated he had constant, sharp, burning pain, daily flare-ups lasting two to three hours, increased pain with increased activity, he was able to walk up to a quarter of a mile, and he wore a brace on the right ankle as well as inserts in his shoes.  A physical examination revealed plantar flexion to 45 degrees, dorsiflexion to -30 degrees, inversion to 15 degrees, and eversion to 10 degrees.  There appeared to be no instability, tenderness, swelling, heat, redness, or crepitus.  X-rays were noted to reveal normal ankle joint with good joint space, and an ossicle in the anterolateral aspect of the talonavicular joint.  The diagnoses included limited motion of the right ankle.  The examiner found the Veteran's right ankle disorder represented a mild to moderate disability.

After a careful review of the evidence of record, the Board finds that the Veteran's residuals of a right ankle injury warrant an evaluation of 20 percent, but no higher, for the periods prior to July 3, 2007, and from August 7, 2007, to May 24, 2009, under Diagnostic Code 5271.  The objective findings of record during these periods reflect a marked limitation of motion of the right ankle, but do not demonstrate any finding of ankylosis in the right ankle so as to warrant a higher schedular rating.  In this regard, the Board notes that, while the March 2006 VA examination revealed the Veteran's range of motion of the right ankle ranged was beyond 20 degrees of dorsiflexion and beyond 35 degrees of plantar flexion associated with pain, there were also findings of significantly painful and limited inversion and the examiner found there was functional loss due to pain and functional impairment which was moderate.  His joint function was additionally limited by pain, fatigue, and weakness, secondary to repetitive use and flare ups, and functional loss was estimated as moderately severe to severe.  Moreover, private and VA outpatient treatment reports from September 2003 to May 2009 reflect that the Veteran walked with a limp, that the disorder was worse with prolonged walking and standing, that he was immobilized in a cast for four weeks in 2003, and that he had used several types of assistive devices, including a neoprene sleeve, an air cast type of ankle brace, a cam walker, a cane, arch supports, and corrective shoes.  

The findings of the May 2009 VA examination also addressed the Veteran's history of his right ankle symptoms prior to examination, which included chronic pain, limitations on standing, and walking, and the continued use of assistive devices.  The objective findings demonstrated limited range of motion which was additionally reduced by repetitive motion, as was previously demonstrated in the March 2006 VA examination.  

In considering the Veteran's use of several assistive devices during the periods prior to July 3, 2007 and from August 7, 2007 to May 24, 2009, the objective findings of a range of motion of the right ankle which was additionally limited upon repetitive motion and characterized by the March 2006 VA examiner as moderately severe to severe, and resolving all reasonable doubt in favor of the Veteran, the Board finds that for the periods prior to July 3, 2007, and from August 7, 2007, to May 24, 2009, the Veteran's residuals of a right ankle injury more nearly approximates the criteria for a 20 percent disability rating, but no higher, under Diagnostic Code 5271.  This assignment of a 20 percent evaluation takes into consideration the factors of additional limitation of motion due to pain on use, including flare-ups.  

The Board has considered the Veteran's statements and testimony with regard to the severity of his service-connected disabilities currently on appeal.  In this regard, the Veteran is competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during a Board hearing and during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his right ankle, and the Board finds that the testimony and statements by the Veteran is credible.  

The Board finds, however, after a careful review of the evidence of record, that the Veteran's residuals of a right ankle injury does not warrant a schedular rating in excess of 20 percent for the periods prior to July 3, 2007, from August 7, 2007, to May 24, 2009, or from May 25, 2009, under Diagnostic Code 5271.  While the evidence of record during these periods reflect a marked limitation of motion of the right ankle, they not demonstrate any finding of ankylosis in the right ankle so as to warrant a higher schedular rating.  Although additional moderately severe to severe limitation was noted upon repetitive motion in the March 2006 VA examination and an additional limitation of dorsiflexion to 0 degrees and plantar flexion to 10 degrees was noted in the May 2009 VA examination, this additional limitation did not more nearly approximate ankylosis of the right ankle as the Veteran was still able to move his right ankle.  Therefore, no higher schedular ratings are warranted.  

Extraschedular Consideration

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case demonstrates the assigned schedular evaluations are adequate for the service-connected disability at issue.  The rating criteria considered adequately contemplate the Veteran's disability.  While the disability is shown to have resulted in some occupational impairment, there is no probative evidence of a marked interference with employment as a result of this disability.  In fact, the Veteran is shown to have been fully employed until 2010 in an apparently physically demanding occupation and that the April 2011 VA examiner specifically found the Veteran's right ankle represented only a mild to moderate disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, was not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Service connection for left carpal tunnel syndrome is denied.  

A disability rating of 20 percent for the residuals of a right ankle injury prior to July 3, 2007, is granted, subject to the provisions governing the award of monetary benefits.  

A disability rating of 20 percent for the residuals of a right ankle injury for the period from August 7, 2007, to May 24, 2009, is granted, subject to the provisions governing the award of monetary benefits.  

A disability rating in excess of 20 percent for the residuals of a right ankle injury from May 25, 2009, is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


